Citation Nr: 1025396	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

2.  Whether a timely VA Form 9 (substantive appeal) was submitted 
for the January 2004 rating decision.

3.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disorder (GERD) (assigned a non-
compensable rating prior to December 2007).

4.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease (evaluated as 10 percent disabling 
prior to September 2005).

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a bunionectomy of the right foot.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a bunionectomy of the left foot.

7.  Entitlement to an evaluation in excess of 20 percent for 
residuals of rotator cuff repair of the left shoulder (evaluated 
as 10 percent disabling prior to September 2005).

8.  Entitlement to a temporary total evaluation due to treatment 
for service-connected GERD requiring convalescence. 

9.  Entitlement to an earlier effective date for service-
connected degenerative disc disease and for service-connected 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to January 
1994 and January 1996 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Pittsburgh, Pennsylvania 
regional office (RO) of the Department of Veterans Affairs (VA). 

In March 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Pittsburgh, Pennsylvania.  A 
transcript of that hearing has been associated with the claims 
file.

The issue of entitlement to a temporary total evaluation due to 
treatment requiring convalescence for a cervical spine disorder 
has been raised by the record (see claim of October 2009), but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is REFERRED to the AOJ for appropriate action.  

The following issues are addressed in the REMAND portion of the 
decision below: entitlement to an evaluation in excess of 10 
percent for gastroesophageal reflux disorder (GERD); entitlement 
to an evaluation in excess of 40 percent for degenerative disc 
disease; entitlement to an evaluation in excess of 10 percent for 
residuals of a bunionectomies of the left and right feet; 
entitlement to a temporary total evaluation due to treatment for 
service-connected GERD requiring convalescence; and entitlement 
to an earlier effective date for service-connected degenerative 
disc disease and for service-connected left shoulder disability.  
These issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a decision in 
the appeal, the Board received a letter from the Veteran, through 
his authorized representative, stating that he wished to withdraw 
his appeal of the claim for TDIU.

2.  A January 2004 rating decision, in pertinent part, granted 
entitlement to service connection for degenerative disc disease, 
residuals of bunionectomies of the left and right feet, 
gastroesophageal reflux disorder, and residuals of rotator cuff 
repair of the left shoulder; non-compensable evaluations were 
assigned.

3.  The Veteran filed a June 2004 notice of disagreement with the 
ratings assigned in the January 2004 rating decision.

4.  In October 2004, the RO issued a statement of the case in 
response to the Veteran's June 2004 notice of disagreement.

5.  The RO issued an October 2004 rating decision and assigned 10 
percent disability ratings for degenerative disc disease, 
residuals of bunionectomy of the right foot, and residuals of 
rotator cuff repair of the left shoulder; non-compensable ratings 
for gastroesophageal reflux disorder and residuals of 
bunionectomy of the left foot were continued. 

6.  The Veteran did not file a VA Form 9 within one (1) year of 
the January 2004 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed TDIU 
claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  The Veteran has not submitted a timely Substantive Appeal 
with regard to the January 2004 rating decision, nor has he 
submitted a timely request for extension of the time limit for 
filing the substantive appeal and, as such, the issues of 
entitlement to initial compensable evaluations for degenerative 
disc disease, gastroesophageal reflux disorder, residuals of 
bunionectomies of the left and right feet, and residuals of 
rotator cuff repair of the left shoulder are not in appellate 
status.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.109, 20.202, 20.302, 20.303 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, in regard to the Veteran's claim of 
entitlement to TDIU, the Board notes the ability to dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the Veteran 
or by his authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran, through his authorized representative, 
submitted a September 2009 statement withdrawing the appeal on 
the issue of entitlement to TDIU and, hence, there remain no 
allegations of errors of fact or law, regarding that claim, for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review that appeal and it is dismissed.

Timeliness of VA Form 9

A January 2004 rating decision, in pertinent part, granted 
entitlement to service connection for degenerative disc disease, 
residuals of bunionectomies of the left and right feet, 
gastroesophageal reflux disorder, and residuals of rotator cuff 
repair of the left shoulder; non-compensable evaluations were 
assigned.  The Veteran filed a June 2004 notice of disagreement 
with the disability ratings assigned in the January 2004 rating 
decision.  Subsequently, in June 2004, the Veteran requested de 
novo review of the January 2004 rating decision.

The RO issued an October 2004 statement of the case in response 
to the Veteran's June 2004 notice of disagreement.  The RO also 
issued an October 2004 rating decision assigning 10 percent 
disability ratings for degenerative disc disease, residuals of 
bunionectomy of the right foot, and residuals of rotator cuff 
repair of the left shoulder, and continuing the non-compensable 
ratings for gastroesophageal reflux disorder and residuals of 
bunionectomy of the left foot. 

In September 2005, the Veteran filed a notice of disagreement 
with the ratings assigned in the October 2004 rating decision.

The Veteran was informed by a November 2006 letter that an appeal 
would not be considered because he had not filed a VA Form 9 
within one (1) year of the original notification of a rating 
decision or within 60 days of the date of the statement of the 
case.

The Veteran submitted a February 2007 VA Form 9 (substantive 
appeal), requesting to appeal all issues on the statement of the 
case.  The RO accepted the February 2007 Form 9 as an appeal of 
the issue of the timeliness of his substantive appeal (of the 
October 2004 statement of the case).

An appeal to the Board consists of a timely, written NOD and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  A substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals" or correspondence containing the necessary information.  
Proper completion and filing of a substantive appeal are the last 
actions a claimant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (2009). 

A substantive appeal must be filed within 60 days from the date 
that the Agency of Original Jurisdiction mails the statement of 
the case to the Veteran or within the remainder of the one (1) 
year period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  The date of 
mailing of the statement of the case will be presumed to be the 
same as the date of the statement of the case and the date of 
mailing the letter of notification of the determination will be 
presumed to be the same as the date of that letter for purposes 
of determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2009).  
This period may be extended for a reasonable time upon request 
for good cause shown.  38 C.F.R. § 20.303 (2009).  An RO may 
close an appeal without notice to an appellant for failure to 
respond to a statement of the case within the required time 
period.  See 38 C.F.R. § 19.32 (2009).

The Board acknowledges the recent decision of the United States 
Court of Appeals for Veterans Claims (Court), Percy v. Shinseki, 
23 Vet. App. 37 (2009), which held that the 60 day period to file 
a substantive appeal is not jurisdictional, and thus VA may waive 
any issue of timeliness in the filing of a substantive appeal.  
In that case, by treating a disability rating matter as if it 
were part of the Veteran's timely filed substantive appeal for 
more than five (5) years, the Court held that VA had waived any 
objections it might have had with respect to the timeliness of 
the appeal.  However, unlike in Percy, the RO did not treat the 
Veteran's claim as if it were timely.  On the contrary, the RO 
notified the Veteran in a November 2006 letter that a timely VA 
Form 9 had not been filed and, as such, his appeal could not be 
considered.  Accordingly, the Board concludes that this case may 
be distinguished from Percy, and that dismissal of the claims by 
the RO was warranted.

The Board notes that the Veteran, in his February 2007 VA Form 9, 
alleged that he, through his authorized representative, did 
submit a timely substantive appeal and he subsequently alleged 
that VA lost his VA Form 9.  However, neither he, nor his 
representative, have filed any evidence showing a timely 
submission and the claims file does not reflect any 
correspondence from the Veteran within the relevant time frame 
that would qualify as a substantive appeal.  In the absence of 
clear evidence to the contrary, the law presumes the regularity 
of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992)).

The Board also has considered whether the Veteran filed a timely 
request for an extension of the time limit to file a substantive 
appeal.  VA regulations specifically state that a request for an 
extension of the 60-day period for filing a substantive appeal 
must be in writing and must be made prior to the expiration of 
the time limit for filing the substantive appeal.  See 38 C.F.R. 
§ 20.303.  However, review of the claims file reveals that, prior 
to the expiration of the period for filing a timely substantive 
appeal, no such document (that could be construed as a timely 
request for such an extension) was filed by the Veteran.  
Therefore, the Board finds that he did not submit a timely 
request for an extension of the time limit for filing a 
substantive appeal.

The Board has reviewed the entire record, including the hearing 
transcripts before the Board and the RO.  Although the Veteran 
filed multiple substantive appeals (VA Form 9), he did not file 
such a form within one (1) year of the January 2004 rating 
decision or within 60 days after the October 2004 statement of 
the case.  As such, the Veteran's substantive appeal was not 
timely filed and the RO was within its discretion in closing the 
Veteran's claims.  Further, the record does not reflect that the 
Veteran made a timely request for an extension of the time limit 
for filing his substantive appeal.  See 38 C.F.R. § 20.303.  

Accordingly, as the RO did not proceed in error, the Board will 
not overturn the decision of the RO.  As such, the Board does not 
have jurisdiction to consider the claims of entitlement to 
initial compensable evaluations for degenerative disc disease, 
gastroesophageal reflux disorder, residuals of bunionectomies of 
the left and right feet, and residuals of rotator cuff repair of 
the left shoulder (however, as discussed below, the Board notes 
that the Veteran did file a timely -September 2005- notice of 
disagreement to the October 2004 rating decision and the RO has 
not subsequently issue an appropriate statement of the case).

As the record reflects that the Veteran did not file a timely 
substantive appeal or a timely request for an extension of the 
time limit for filing a substantive appeal, the appeal must be 
denied. 

In this matter, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000, codified at 38 U.S.C. §§ 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a).  
However, as the issue relates to a matter of law, and not of 
fact, further consideration of the VCAA is not necessary.  Parker 
v. Principi, 15 Vet. App. 407 (2002)(Holding that the VCAA was 
not applicable to motions alleging clear and unmistakable error 
in RO decisions); Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001) (Holding VCAA inapplicable to claims of clear and 
unmistakable error in Board decisions).   


ORDER

The appeal of entitlement to a total disability rating based on 
individual unemployability is dismissed.

The appeal regarding timeliness of VA Form 9 submission is 
denied.


REMAND

The Board notes that the Veteran submitted an October 2008 claim 
of entitlement to a temporary total evaluation due to treatment 
for service-connected GERD requiring convalescence.  The RO 
denied this claim in an April 2009 rating decision and, in 
response, the Veteran submitted a May 2009 notice of 
disagreement.  However, the record does not reflect that the RO 
subsequently issued an appropriate statement of the case.  As 
such, this issue must be remanded to the RO for the issuance of 
such a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995). 

The Board further observes that, in regard to the October 2004 
rating decision (granting 10 percent disability ratings for 
degenerative disc disease, residuals of bunionectomy of the right 
foot, and residuals of rotator cuff repair of the left shoulder, 
and continuing non-compensable ratings for gastroesophageal 
reflux disorder and residuals of bunionectomy of the left foot 
were continued), the Veteran submitted a timely, September 2005, 
notice of disagreement.  However, the record does not reflect 
that the RO subsequently issued an appropriate statement of the 
case.  As such, these issues also must be remanded to the RO for 
the issuance of a statement of the case.  Manlincon, 12 Vet. App. 
238; see also Godfrey, 7 Vet. App. at 408-410. 

As the Veteran's current claims on appeal include entitlement to 
increased ratings for gastroesophageal reflux disorder, 
degenerative disc disease, residuals of bunionectomy of the left 
and right feet, and entitlement to earlier effective dates for 
degenerative disc disease and residuals of rotator cuff repair of 
the left shoulder - and as the Veteran's effective date claims 
are, in substance, claims of entitlement to increased ratings 
(see statement of May 2007 that Veteran is not appealing the 
disability evaluation, but wants the current ratings in effect as 
of the effective date of service connection) - the Board finds 
that the claims are inextricably intertwined and a Board decision 
on the increased rating and effective date claims currently on 
appeal would, at this time, be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision on one issue cannot be rendered until 
the other issue has been considered).

The determination of the above-remanded issues could 
substantially affect the Veteran's remaining claims of 
entitlement to increased disability ratings and earlier effective 
dates.  See Harris, 1 Vet. App. at 183 (1991).  As such, the 
Board will not take action on those claims until the development 
described below is completed.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA, non-VA, or other medical treatment.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding 
medical records.
	
	2.  Concurrent with the above-
directed development, the RO/AMC must 
issue to the Veteran a statement of the 
case, accompanied by notification of his 
appellate rights, which addresses the 
following issues: 

- Entitlement to a temporary total 
evaluation due to treatment for 
service-connected GERD requiring 
convalescence; 

- Entitlement to a rating in excess 
of 10 percent for degenerative disc 
disease for the period prior to 
September 2005; 

- Entitlement to a rating in excess 
of 10 percent for residuals of 
bunionectomy of the right foot;

- Entitlement to a rating in excess 
of 10 percent for residuals of 
bunionectomy of the left foot;

- Entitlement to a rating in excess 
of 10 percent for residuals of 
rotator cuff repair of the left 
shoulder for the period prior to 
September 2005; and

- Entitlement to a compensable rating 
for gastroesophageal reflux 
disorder for the period prior to 
December 2007.
      
The Veteran is reminded that to vest the 
Board with jurisdiction over these issues, 
a substantive appeal (VA Form 9) must be 
filed within 60 days following the RO's 
issuance of the Statement of the Case.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to these issues, 
the RO/AMC must conduct any further 
appellate proceedings as are established 
by relevant statute, regulation, and 
precedent.

3.  Following the above actions, the RO/AMC 
will review and readjudicate the Veteran's 
claims.  If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issues.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


